Citation Nr: 1504586	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-45 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of decompression sickness (also claimed as "the bends" and nitrogen narcosis).  

2.  Entitlement to an initial rating in excess of 20 percent prior to February 26, 2013 and 30 percent thereafter for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1971.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for decompression sickness, and a December 2012 rating decision which effectuated a Board decision granting entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Board remanded the service connection matter for additional development.

In the December 2012 rating action, the RO denied the service connection claim and assigned initial disability ratings for peripheral neuropathy of each extremity.  The Veteran's peripheral neuropathy of the left and right upper extremities were separately evaluated as 20 percent disabling and peripheral neuropathy of the left and right lower extremities were each separately evaluated as 10 percent disabling.  The assigned effective date was October 31, 2005.  In a June 2013 rating decision, a 30 percent evaluation was assigned for peripheral neuropathy of the right upper extremity, effective February 26, 2013.  Given the procedural development presented in this case, the issues on appeal are as characterized on the title page of this decision.  Of note, the February 2013 effective date for the 30 percent rating will be reviewed as part and parcel of the Veteran's claim for a higher initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, the Veteran also perfected appeals for entitlement to service connection for residuals of shrapnel wounds to the trunk and bilateral rotator cuff injuries.  Those matters were granted by June 2013 and July 2013 rating decisions.  Thus, the issues in controversy have been resolved and no additional action is needed.  

In correspondence received by VA in November 2013, the Veteran raised a claim of dependency compensation for his disabled brother.  The matter has not been adjudicated by the agency of original jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  Additionally, in the December 2012 decision, the Board referred to the AOJ the issues of service connection for diabetes mellitus and hypertension.  The claims file and electronic paperless file fail to show that the AOJ has taken any action with respect to these issues.  As such, they are again referred to the AOJ for disposition.  

With the exception of the claim for service connection for decompression sickness, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not have chronic residuals of decompression sickness, otherwise known as nitrogen narcosis or "the bends."  



CONCLUSION OF LAW

The criteria for service connection for residuals of decompression sickness are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements were accomplished in a letter sent in January 2006, prior to the initial rating decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Because the claim for service connection for residuals of decompression sickness is denied, any question as to the appropriate disability rating or effective date is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ obtained his service treatment records and all identified post-service records.   He has not indicated there are any additional records that VA should seek to obtain on his behalf.

A VA examination was conducted in July 2013.  The examiner conducted a clinical evaluation, reviewed the medical history, and answered the salient question in this case, which is whether the Veteran has residuals of decompression sickness.  Thus, the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

The Veteran had the opportunity to present evidence and argument in support of his appeal before the undersigned VLJ at a September 2011 hearing.  With respect to this hearing, the U.S. Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal, and advised the Veteran that it would be helpful to obtain additional information about the diving incident in service which led to his purported residuals of decompression sickness.  While the VLJ did not specifically seek to identify any other pertinent evidence not currently associated with the claims file, the Veteran volunteered his treatment and symptom history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issue on appeal, the criteria needed to substantiate his claim, and the evidence required to support his claim.  

As previously noted, the case was remanded in 2012 for additional development.  A VA examination was accomplished.  The examiner reviewed the Veteran's claims file, recorded the Veteran's subjective history and physical examination findings, and rendered an objective medical opinion.  The examination report is adequate for adjudicative determination.  

All necessary development has been accomplished, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  

Law, Regulations, Facts & Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the Veteran asserts that he was involved in a diving accident sometime in 1969, and that he and his diving team were required to enter a decompression chamber onshore in order to avoid nitrogen narcosis.  According to the Veteran, a member of the team, known only to him as "Martin," experienced chronic brain damage as a result of decompression sickness.  The Veteran asserts that he also has chronic residuals from this experience.    

A review of the record demonstrates that the Veteran was a diver in the U.S. Navy from January 1968 until approximately January 1970.  Although there are no references to a diving accident in the records, nor is there any documentation of nitrogen narcosis, "the bends," or decompression sickness, his assertions as to experiencing decompression sickness during service are presumed true, as they are consistent with the circumstances of his service as a Navy diver.  38 U.S.C.A. § 1154(a).  

In July 2008, the Veteran stated that he "had some trouble during a dive and was placed in the Decompression [sic] chamber in Pearl Harbor."  He indicated that a friend named Martin "got bent and it effected [sic] him mentally."  

In a June 2010 statement, the Veteran asserted that his peripheral neuropathy resulted from the decompression incident during service. 

During his September 2011 hearing, the Veteran indicated that Martin, a fellow sailor, passed out on the surface after a dive.  The Veteran and his team grabbed Martin, took him underwater to the "decompression stop," and forced oxygen into his mouth.  After surfacing again, the entire team was asked to enter the decompression chamber.  The Veteran speculated that his allergies and/or peripheral neuropathy may be the result of his experience in the decompression chamber.  

After a review of the evidence of record, the Board finds that the probative and persuasive evidence fails to demonstrate that the Veteran has a current diagnosis of "the bends" or any residuals resulting from his experience in the decompression chamber.

A July 2013 VA examination addressed the question of whether or not the Veteran has any residuals of decompression sickness.  The examiner, a VA physician, stated that the Veteran has "NO [sic] current medical diagnoses or complications which would have resulted from the decompression situations" sustained during the Veteran's service.  The findings of the July 2013 VA examiner are based on a personal evaluation of the Veteran, a review of the evidence of record, and the examiner's own professional judgment as a physician.  There are no competent medical opinions or evidence to refute the VA examiner's findings.  There is no indication in the service treatment records or the post-service treatment records that the Veteran experienced any residuals of decompression sickness.  

The Board acknowledges that the Veteran is a trained orthodontist, and that the Veteran asserts that he is therefore a medical professional, and competent to provide an opinion as to the identification of residuals of decompression sickness.  Specifically, during his hearing before the Board, he asserted that he had general medical training prior to beginning his dental training, which provided the necessary specialized education, training, and experience to make medical diagnoses or present opinions on complex medical issues.  

It is also acknowledged that it is not a requirement that a medical professional be a physician in order to provide competent medical evidence in support of a claim.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007)(holding that a nurse practitioner can provide competent medical evidence in the form of a medical examination and diagnosis).  However, the Board is required to consider the "level of training, education, and experience of the person" providing the opinion, and is entitled to afford more or less weight to the opinion because of those reasons.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The Board is free to assign weight to the evidence of record.

In this regard, the Board finds that even though the Veteran has received medical training, his statements that suggest that he has a diagnosis of "the bends" and that his symptoms are due to his experience in the decompression chamber are of no probative value.  Unlike the VA examiner's medical opinion, the Veteran's statements are inconsistent with the other objective evidence of record.  In this regard, the Board points out that all of the Veteran's in-service Reports of Clinical Evaluation and Reports of Medical History are normal in this regard.  The Veteran's post service treatment reports also do not reflect a diagnosis of "the bends" or any residuals resulting from his decompression chamber experience.  Additionally, the record demonstrates that the Veteran's symptoms are more properly attributable to his service-connected peripheral neuropathy of the upper and lower extremities as well as his other service-connected disabilities.  It also noted that according to statements made by the Veteran to a VA examiner in February 2008, the Veteran received extensive training in orthodonture, and practiced exclusively in this field for several decades.  The Veteran did not indicate that he received training or practiced in any other medical field.  When considering all of the aforementioned factors, the Board finds that the 2013 VA examiner's opinion is of more probative value than the Veteran's statements.  The VA examiner's opinion is consistent with the objective evidence of record.   

For these reasons, the Veteran's opinion that he currently has residuals of decompression sickness and that his symptoms are related to service is of little probative value and is insufficient to support his claim.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection for residuals of decompression sickness is not warranted.  


ORDER

Service connection for residuals of decompression sickness (also claimed as "the bends" and nitrogen narcosis), is denied. 

 
REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remaining claims.  See 38 C.F.R. § 19.9 (2013).

In December 2012, the AOJ assigned disability ratings of 20 percent for peripheral neuropathy of each upper extremity, and 10 percent for peripheral neuropathy of each lower extremity.  In a written statement dated March 2013, the Veteran expressed disagreement with the assigned ratings.  The AOJ then awarded a rating of 30 percent for peripheral neuropathy of the right upper extremity in a June 2013 rating decision; however, this does not represent the maximum allowable benefit for this disability, nor has the Veteran expressed satisfaction with the assigned rating.  The Veteran has not received a Statement of the Case in response to his disagreement.

Of note, in correspondence dated in June 2013, the Veteran expressed disagreement with the February 26, 2013 effective date for the assignment of a 30 percent evaluation for peripheral neuropathy of the right upper extremity.  As noted in the Introduction however, the assigned date will be reviewed in conjunction with the Veteran's initial rating claim.  Fenderson, supra.

In any event, a statement of the case (SOC) must be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claims should then be returned to the Board only if the benefits continue to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC for the issues of higher initial ratings for peripheral neuropathy of each extremity, so that the Veteran may have the opportunity to complete an appeal of these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


